 LOS ANGELES BUILDING & CONST. TRADES COUNCIL,ETC.383in other concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities except tothe extent that such rights may be affected by an agreement requiring member-ship in a labor organization,as a condition of employment as authorized in Sec-tion 8(a) (3) of the Act.All our employees are free to become or remain,or refrain from becoming orremaining,members of the above-named or any other labor organizations.HAROLD GORLICK and MORRIS GORLICK,Co-Partners,d/b/a THRIFTY SUPPLY COMPANY;THRIFTY SUPPLYCO. OF TACOMA, INC.,Employees.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify the above-named employees if serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 500 UnionStreet, 327 Logan Building, Seattle, Washington, Telephone No. 682-4553, if theyhave any questions concerning this notice or compliance with its provisions.Los Angeles Building & Construction Trades Council;and LocalNo. 844, United Brotherhood of Carpenters&Joiners of Amer-icaandQuality Builders,Inc.Case No. 21-CC-715. June 24,1965DECISION AND ORDERUpon a charge filed on February 28, 1964, by Quality Builders, Inc.,against Los Angeles Building & Construction Trades Council andLocal No. 844, United Brotherhood of Carpenters & Joiners of Amer-ica, both herein referred to as the Respondents, the General Counselof the National Labor Relations Board, by the Regional Director forRegion 21, issued a complaint and notice of hearing. This complaint,as amended, alleged that the Respondents had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning of Section 8(b) (4) (i), (ii) (A) and (B) and Section 2(6)and (7) of the National Labor Relations Act, as amended. Copies ofthe charge and the complaint and notice of hearing were duly servedupon Respondents.With respect to the unfair labor practices, the complaint alleged,in substance, that Respondents unlawfully picketed a constructionproject at which the Charging Party was the general contractor and,further, that the Respondents instructed, directed, and appealed toindividuals employed by subcontractors and otherpersons to ceasework at the construction project, all of which resulted in a refusal by153NLRB No. 38. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch individuals and others to perform services for their employers atthe construction project.The complaint alleges that the Respondents'objectives in engaging in such conduct were : (1) to force or requireQuality Builders, Inc., to enter into an agreement containing clausesprohibited by Section 8(e) of the Act; (2) to force or require AlertPlumbing and J. & L. Construction, subcontractors at the Qualityconstruction jobsite, and other persons, to cease doing business withQuality; and (3) to force or require Quality to cease doing businesswith L. & G. Electric Contractors, a subcontractor at Quality's con-struction jobsite, and other persons. In their answers, the Respondentsdenied the commission of the unfair labor practices alleged in thecomplaint.On July 16, 1964, a hearing was held in this matter before TrialExaminer Howard Myers. At the hearing the parties evidenced anintent to waive a decision by the Trial Examiner and to move to trans-fer these proceedings directly to the Board.Thereafter, a motion tothis effect was jointly made to the Board, waiving therein any findingsof fact and conclusions of law by the Trial Examiner, as well as theissuance of a Trial Examiner's Decision, and submitting the casedirectly to the Board for findings of fact, conclusions of law, and orderdispositive of the issues raised herein and pursuant to the provisionsof the Act.On August 4,1964, at the direction of the Board, an order was issuedgranting this motion and transferring the case to the Board. Althougha date was set therein for the filing of briefs by the parties, in accord-ance with the parties' request, no briefs have been filed.'Pursuant to Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].Upon the basis of the parties' motion as granted by the Board andthe entire record in this case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESThe parties hereto stipulated at the hearing, and failed to deny theallegation of the amended complaint which stated, that L. & G. Elec-tric Contractors is engaged in the building and construction industryas an electrical contractor and that during the year 1963 L. & G. pur-chased goods valued in excess of $50,000 from suppliers located withinthe State of California, but who purchased and received the said goods1Subsequent to the date set for filing the briefs,the General Counsel submitted a memoof law of which the Board has taken due note. LOS ANGELES BUILDING&CONST. TRADES COUNCIL, ETC. 385directlyfrom firms located outside of the State of California.We findthatL. & G. is engaged in commerce within the meaning of Section2 (6) and(7) of the Act 2Quality Builders,Inc., is engaged at LosAngeles, California,as a general contractor in the building and con-struction industry.AlertPlumbing andJ. & L. Constructionperformplumbing andframing work respectively in that area in the sameindustry.We find that all of the above companies,including L. & G.,are engaged in an "industryaffecting commerce" within themeaning ofSection 8 (b) (4) of the Act,' that theBoard's jurisdictional standardsare met, and that it will effectuate the policiesof the Actto assertjurisdiction in this proceeding.H. THE LABOR ORGANIZATIONS INVOLVEDLos Angeles Building & Construction Trades Council and Local No.844, United Brotherhood of Carpenters & Joiners of America are labororganizations within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThe following facts were stipulated to at the hearing by the parties :Quality Builders, Inc., is a general contractor in the building andconstruction industry operating in Los Angeles, California.At alltimes material herein, Quality has been engaged as a general contractorin the construction of one 43-unit and two 42-unit dwellings on Devon-shire Street in the city of Los Angeles.Quality subcontracted all of the construction work at this projectto various subcontractors, including, among others, Alert Plumbing(plumbing work), J. & L. Construction (framing work), and C. & H.Electric (electrical work).The latter assigned its subcontract to L. &G. Electric Contractors on or about February 26, 1964.At all times material herein, neither Quality nor L. & G. has been asignatory to a collective-bargaining agreement with either of theRespondents.The Respondents, at all timeb material herein, havedemanded that Quality enter into an agreement known as the shorta In finding L. & G. to be engaged in commerce,we do not rely upon subparagraphs2(d) and 2(e)of the complaint,as amended,which attemptto establishthat L. & G.is engaged in commerceby virtueof its membership in a trade association,the aggregateof the business of the members of which is alleged to satisfy the Board's jurisdictionalstandards.RespondentLos AngelesBuilding & Construction Trades Council'smotion tostrike thesaid subparagraphs is denied.Inasmuch as no further answer to these sub-paragraphs is necessary,thisRespondent's request to be permitted to answer furthershould theBoard deny its motion is also denied.3SeeN.L.R.B. v. DenverBuilding and Construction Trades Council(Gould & Preisner),341 U.S. 67i2and Sheet Metal Workers International Association,Local Union No.299(S.M. Kisner andSons), 131 NLRB 1196.796-027-66-vol. 153-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDform collective-bargaining agreement .4Subsequent to the making ofsuch demands, on or about February 26, 1964, the Respondents com-menced picketing at the construction project.In addition, on or about February 26, 1964, and thereafter, theRespondents instructed, directed, and appealed to individualsemployed by Alert and by J. & L. to cease work at the constructionproject.As a consequence of the acts and conduct of the Respondents, asdescribed above, individuals employed by Alert, J. & L., and other sub-contractors as well as suppliers refused to perform services for theiremployers at the construction project.4This agreement contains the following provisions material hereto.IV. The Employer, Developer and/or Owner-Builder agrees that he shall contractor subcontract work as provided in Article I only to a person, firm, partnership orcorporation that is party to an executed, current agreement with the appropriateunion having work and territorial jurisdiction, affiliated with the Council in whicharea the work is performedV. The Employer, Developer and/or Owner-Builder agrees that in the event hecontracts or subcontracts any work so provided in Article I there shall be containedin his contract with the subcontractor a provision that the subcontractor shall beresponsible for the payment of all wages and fringe benefits provided under the agree-ment with the appropriate Union affiliated with the Council. In the event that anysubcontractor fails to pay the wages or fringe benefits provided under the agreementwith the appropriate Union affiliated with the Council, the Employer, Developerand/or Owner-Builder shall become liable for the payment of such sums and suchsuns shall immediately become due and payable by the Employer, Developer and/orOwner-Builder, provided, however, he shall be notified of any such nonpayment byregistered letter by the appropriate union no later than 90 days after notice of andor completion of the entire project.IX. In the event that the Employer, Developer and/or Owner-Builder violates anyprovision of this Agreement or fails to abide by the [National Joint Board] deter-mination as provided in Article VII or in the event that any contractor or subcon-tractor of the Employer, Developer and/or Owner-Builder fails to abide by the pro-visions of the appropriate agreement, it will not be a violation of this Agreement forthe Councils to terminate this Agreement and it shall not be a violation of this Agree-ment for any employee to refuse to perform any work or enter upon the premises ofsuch Employer, Developer and/or Owner-BuilderEmployees who refuse to performany work or enter upon the premises under the circumstances shall not be subject todischarge or any other disciplinary action.The Employer, Developer and/or Owner-Builder further agrees that on all his jobshe, and all his contractors and subcontractors will abide by all local, State and Fed-eral health, safety and sanitary regulations, and in the event that there are anyconditions which may be or tend to be detrimental to the employees' health, safety,morals or reputation, it is agreed that the Employee shall not be required to workunder such conditions. It is further agreed that no employee shall be required tocross any picket line or enter any premises at which there is a picket line authorizedor approved by the Councils, individually or collectively, or authorized by any Cen-tral Labor Body in the area covered by this Agreement. The Employer, Developerand/or Owner-Builder agrees that he will not assign or require any employee cov-ered by this Agreement to perform any work or enter premises under any of thecircumstances above described.During the time of any violation of any of the pro-visions of this Agreement by the Employer, Developer and/or Owner-Builder,contractor or subcontractor, whether created by their executed, current agreementsor otherwise, the affiliated Unions shall be released and relieved of any obligation tofurnish workmen to any of them. LOS ANGELES BUILDING & CONST. TRADES COUNCIL, ETC. 387Conclusions1.As previously indicated, the complaint alleges,inter alia,thatRespondents violated Section 8(b) (4) (i) and (ii) (A) by picketingthe Devonshire Street project in support of their demands that Qualityexecute the short form agreement.In material part, Section 8 (b) (4) (A) bans a labor organizationfrom resorting to proscribed pressures for an object of "forcing orrequiring any employer ... to enter into any agreement which is pro-hibited by Section 8(e)."'The strictures of Section 8(e) are subjectto a proviso, covering "agreement [s] between a labor organization andan employer in the construction industry relating to the contracting orsubcontracting of work to be done at the site of the construction ...."In construingthese sections of the Act, the Board has held that, because8 (b) (4) (A) incorporates the 8 (e) proviso by reference, secondaryhot cargo clauses, which are lawful under the construction industryproviso, may be secured by proscribed economic pressures without vio-lating Section 8(b) (4) (A).5Thus, incases arisingin the construc-tion industry, violations of Section 8 (b) (4) (A) occur only in circum-stances where the disputed clauses both fall within the prohibitoryterms of Section 8 (e) and are not exempted therefrom by the construc-tion industry proviso.Upon examination of the various provisionsin Respondents' proposed agreement, we are satisfied that both condi-tions have been met in the instant case.Insofar as relevant, Respondents' agreement included the following :(1)Article IV restricts subcontracting to employers who are partiesto agreementswith appropriate unions; (2) article IX permitsemployees to engage in work stoppages if an employer fails to abideby the agreement; and (3) article IX also permits employees to refuseto cross authorized picket lines.The Board has traditionally rejectedthe argument that such provisions are legitimate work-preservationclauses, primary in scope, and outside the ambit of Section 8(e), hold-ing that they are secondary and within the prohibitory terms of Sec-tion 8 (e).6Nothing in the instant record warrants a departure fromGNortheastern Indiana Building and Construction Trades Council (CentlivreVillageApartments),148 NLRB 854.6SeeBuilding and Construction Trades Council of San Bernardino and Riverside Coun-tiesv.N.L.R.B. (Gordon Fields),328 F. 2d 540,541 (C A.D C.) ;andTruckDriversUnion Local413 etc. v. N.L.R B. (The Patton Warehouse Company),334 F 2d 539,548 (C.A D C.), to theeffect that union signatory clauses of thetype foundin articleIV of the Respondents'agreement fall within Section 8 (e).It follows therefore that the self-enforcementlanguagein article IX establishes an8(e) clause; seeCement Masons LocalNo. 97, AFL-CIO, (Interstate Employers,Inc.),149 NLRB 1127;Muskegon Bricklayers Union #5 etc (Greater Muskegon General Con-tractors Association),152 NLRB 360;andAmalgamated Lithographersof America, Ind(The EmployingLithographers),130 NLRB 985,989, enfd. as modified309 F. 2d 31(CA 9).SeeLos Angeles Building t Construction Trades Council(Portofino Marina),150 NLRB1590, and cases cited at footnote 14, to the effect that the picket line clause is alsowithin Section 8(e) insofar as it is broad enough to apply to unlawful secondary picketing. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished precedent in this regard, and we hold the clauses to be hotcargo agreementswithin the intendment of Section 8 (e) .On the basis of established Board policy, it is also clear that theseprovisions do not fall within the construction industry proviso to Sec-tion 8 (e).The self-enforcement provision in article IX, consideredtogether with article IV's prohibition on subcontracting to personswho are not a party to an appropriate union contract, sanctions privateeconomic action by employees should the signatory employer subcon-tract to a nonsignatory employer. In contemplating enforcement ofthe agreement by strike rather than resort to the courts, the clausesare controlled byGreater Muskegon General Contractors Association 7where a provision, of like effect, was held to exceed the prescribedbounds of the construction industry proviso.Additionally, we findthe proviso inapplicable to the picket line provision in article IX sincethe permissive language thereof is broad enough to apply to both sec-ondary boycotts and disputes bearing no relationship to the "contract-ing or subcontracting of the work to be done at the site,"as isrequiredby the aforesaid proviso.8Accordingly, and as the aforementionedclauses are secondary andnot exempt from Section 8 (e) by the first proviso thereof, we find thatRespondents, by picketing to force or require Quality to execute theshortform agreement,engaged in conduct violative of Section 8(b)(4) (i) and (ii) (A) of the Act.92.During the course of the picketing herein, the Respondentsinstructed, directed, and appealed to employees of two subcontractorsto cease working at the construction project.This activity was suc-cessfulin that these and other employees refused to performservicesfor their employers at the construction project. It is apparent thatthe Respondentsalso engagedin this conduct with an object of forcingor requiring Alert, J. & L., and othersto cease doingbusiness withQuality because the latter was not signatoryto an agreementwith theRespondents.Further, it is evident that an additional object of theRespondents' conduct was to force or require Quality to cease doingbusiness with L. & G. because the latter was not signatory to such anagreement.The Respondents have, therefore, and we so find, also engaged in,and induced and encouraged individuals employed by persons engagedin an industry affecting commerce to engage in, a strike or concertedrefusal to handle materials or to performservicesfor an unlawfulPMuskegonBricklayers Union #5, supra.8SeeInterstate Employers,supra,andPortofino Marina,supra.9 For the reasonsstated in his dissenting opinion inMuskegon BricklayersUnion #5,supra,wherea similar clause wasinvolved,Member Fanningwould notfind that the"work standards"clause inthe instant case is unlawful, or that theRespondents'picket-ing to obtainagreement to such clauseviolatedSection 8(b) (4) (1) and(li) (A). LOS ANGELES BUILDING& CONST.TRADES COUNCIL,ETC.389object and have threatened,coerced, or restrained persons engaged inan industry affecting commerce for an unlawful object, in violation ofSection 8(b) (4) (i) and(ii) (B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondents set forth above have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in this case, the Board makes the following:CONCLUSIONS OF LAW1.Respondents are labor organizations within the meaning of theAct.2.L. & G. Electric Contractors is engaged in commerce within themeaning of Section 2(6) and (7) of the Act; Quality Builders, Inc.,Alert Plumbing, and J. & L. Construction are engaged in the buildingand construction industry.All of the foregoing companies areengaged in an industry affecting commerce within the meaning ofSection 8 (b) (4) of the Act.3.By picketing at the construction jobsite of Quality Builders,Inc., and by instructing, directing, and appealing to individualsemployed by Alert Plumbing and J. & L. construction to cease workat such jobsite, all with an object of forcing Quality to enter into anagreement which contained a clause unlawful under Section 8 (e),Respondents have engaged in unfair labor practices within the mean-ing of Section 8(b) (4) (i) and (ii) (A) of the Act.4.By picketing at the construction jobsite of Quality Builders, Inc.,and instructing, directing, and appealing to individuals employed byAlert Plumbing and by J. & L. Construction to cease work at the con-struction project, with the objects of forcing or requiring Alert andJ. & L. to cease doing business with Quality and forcing or requiringQuality to cease doing business with L. & G., Respondents have engagedin unfair labor practices within the meaning of Section 8(b) (4) (i)and (ii) (B) of the Act. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondents,Los Angeles Building & Construction Trades Counciland Local No. 844, United Brotherhood of Carpenters & Joiners ofAmerica, and their respective officers, agents, and representatives,shall :1.Cease and desist from :(a)Engaging in, or inducing or encouraging any individualemployed by Alert Plumbing, J. & L. Construction, or any otheremployer, to engage in, a strike or refusal in the course of such indi-vidual's employment to use or handle any materials or to performany services, or threatening, coercing, or restraining Quality Builders,Inc., Alert Plumbing, J. & L. Construction, or any other employer, bya strike or picketing, where in either case an object thereof is to forceor require Quality Builders, Inc., to enter into an agreement which isprohibited by Section 8(e) of the Act.(b)Engaging in, or inducing or encouraging any individualemployed by Alert Plumbing, J. & L. Construction, or any otheremployer, to engage in, a strike or refusal in the course of such indi-vidual's employment to use or handle any materials or to perform anyservice, or threatening, coercing, or restraining Alert Plumbing, J. & L.Construction, or any other employer, by a strike or picketing, where ineither case an object thereof is to force or require said employers tocease doing business with Quality Builders, Inc., or any other person,or to force or require Quality Builders, Inc., to cease doing businesswith L. & G. Electric Contractors, or any other person.2.Take the following affirmative action designed to effectuate thepolicies of the Act:(a)Post at the separate business offices and meeting halls of eachof the aforesaid Respondents copies of the attached notice marked"Appendix." 10 Copies of said notice, to be furnished by the RegionalDirector for Region 21, shall, after being duly signed by authorizedrepresentatives of both Respondents, be posted by both Respondentsimmediately upon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken to ensure that the notices are not altered, defaced, or cov-ered by any other material.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." LOS ANGELES BUILDING & CONST. TRADES COUNCIL,ETC.391(b)Sign and mail copies of said notice to the Regional Director forRegion 21 for posting by Quality Builders, Inc., L. & G. Electric Con-tractors,Alert Plumbing, J. & L. Construction, and all of QualityBuilders, Inc.'s current subcontractors and suppliers, said companieswilling, at all locations where notices to their employees are customar-ily posted.(c)Notify the Regional Director for Region 21, in writing, within10 days from the date of this Order, what steps the Respondents havetaken to comply herewith.APPENDIXTo ALL OUR MEMBERS AND ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage any individualemployed by Alert Plumbing, J. & L. Construction, or any otheremployer, to engage in, a strike or refusal in the course of suchindividual's employment to use or handle any materials or to per-form any services, or threaten, coerce, or restrain Quality Build-ers, Inc., Alert Plumbing, J. & L. Construction, or any otheremployer, by a strike or picketing, where in either case an objectthereof is to force or require Quality Builders, Inc., to enter intoan agreement which is prohibited by Section 8(e) of the Act.WE WILL NOT engage in, or induce or encourage any individualemployed by Alert Plumbing, J. & L. Construction, or any otheremployer, to engage in, a strike or refusal in the course of suchindividual's employment to use or handle any materials or to per-form any services, or threaten, coerce, or restrain Alert Plumbing,J. & L. Construction, or any other employer, by a strike or picket-ing, where in either case an object thereof is to force or requiresaid employers to cease doing business with Quality Builders,Inc., or any other person, or to force or require Quality Builders,Inc., to cease doing business with L. & G. Electric Contractors,or ally other person.Los ANGELES BUILDING AND CONSTRUCTIONTRADES COUNCIL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 844, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title) 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the dateof posting and must not be altered, defaced, or covered by any othermaterial.Members or employees may communicate directly with the Board'sRegional Office, Eastern Columbia Building, 849 South Broadway,Los Angeles, California, Telephone No. 688-5229, if they have anyquestions concerning this notice or compliance with its provisions.Local Joint Executive Board, and Cooks and Assistants LocalNo. 33,Waiters Local No. 239, Waitresses Local No. 240 of theHotel and Restaurant Employees and BartendersUnion, AFL-CIO [Louis J.Ferrera,d/b/a Little Luigi's Italian Foods]andMichael J. Starosky.Case No. 19-CB-946. June 24, 1965DECISION AND ORDEROn June 10, 1964, Trial Examiner Irving Rogosin issued his Deci-sion in the above-entitled proceeding, finding that the Respondents hadengaged in and were engaging in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that the Respondents had not engaged in otherunfair labor practices alleged in the complaint.Thereafter, theRespondents and the General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the Trial Exam-iner's Decision, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions noted below.We find merit in the General Counsel's exception to the failure ofthe Trial Examiner to find that the Respondents' threat to picket andthe picketing of Louis J. Ferrera, d/b/a Little Luigi's Italian Foods,herein called Luigi's, constituted violations of Section 8 (b) (2) ofthe Act.The Trial Examiner found that the Respondents, after threats topicket, picketed Luigi's on or about June 25 and 26,1963. The creditedtestimony reveals that as a result of the picketing by Respondents,153 NLRB No. 42.